IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2532 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 104 DB 2018
                                :
           v.                   :            Attorney Registration No. 36817
                                :
ROBERT B. MACINTYRE             :            (Dauphin County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 2nd day of November, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Robert B. MacIntyre is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day. He shall comply with all the provisions of Pa.R.D.E. 217. Respondent shall

pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).